Citation Nr: 1509741	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  13-02 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from February 1968 to November 1970 and the United States Navy from August 1972 to June 1982, May 1986 to February 1989, and January 1992 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2012 decision by the Honolulu, Hawaii, Regional Office (RO) of the United States Department of Veteran Affairs (VA), which denied service connection for sleep apnea.

The issue was previously remanded by the Board in October 2013 for additional development.  The issue has since returned to the Board.

The Veteran requested a hearing before the Board in January 2013.  The Veteran subsequently withdrew his request in April 2013.  38 C.F.R. § 20.704(e).  


FINDING OF FACT

Sleep apnea did not manifest during service and any current diagnosis of sleep apnea is not attributable to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Board most recently remanded this claim in October 2013 for further development, specifically to request that the Veteran identify the source of his January 2011 sleep study as well as all other sources of treatment for his sleep apnea since April 2012 (both VA and private) and to obtain a VA examination for the Veteran's sleep apnea.  The Veteran was sent an October 2013 letter requesting that he identify the above discussed records and the Veteran was afforded the appropriate VA examination in November 2013.  The claim was readjudicated in a December 2013 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

VA's Duties to Assist and Notify 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).  

A June 2012 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claims were subsequently readjudicated, most recently in the December 2013 SSOC.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Further, VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  Private treatment records have been obtained, to the extent possible.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.

A VA sleep apnea examination was provided in November 2013.  The 2013 VA examiner considered the Veteran's complaints, service treatment records, post-service treatment records and provided an extensive rationale for the opinion provided.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Service connection 

The Veteran seeks entitlement to service connection for sleep apnea.  He contends that he had symptoms of sleep impairment during his period of service that mark the onset of his sleep apnea.  See VA Form 9 received January 2013.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Sleep apnea is not a chronic disease listed under 38 C.F.R. § 3.309(a) and the theory of service connection based on chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(b) (chronicity and continuity of symptomatology) is not warranted.  See Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013) (presumption of service connection for chronic diseases manifested during service applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases, 38 C.F.R. § 3.309(a)).

The Veteran has a current diagnosis of sleep apnea.  See November 2013 VA examination.  However, the Board finds that the preponderance of the evidence is against a finding that the Veteran's sleep apnea had an onset in service or is otherwise related to his period of service.

The Veteran asserts symptoms such as snoring, irregular breathing and gasping for air were present during service and were manifestations of sleep apnea.  See e.g., statement in support of claim received June 18, 2012 and November 28, 2012.  The Veteran's wife provided a statement that the Veteran had trouble sleeping since they were married in September 1980 with snoring and difficulty breathing during sleep.  See e.g., wife's statement received January 31, 2013.

The Veteran's service treatment records (STRs) are negative for reports of sleep disturbances or a diagnosis of sleep apnea during his periods of active duty service.  However, the Board notes there does not appear to be an exit examination for his final period of service from January 1992 through August 1993.

As noted above, the Veteran's last period of active duty ended in August 1993.  The Veteran was not diagnosed with sleep apnea until a February 2011 sleep study, 18 years after his separation from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

VA treatment records reflect the Veteran had a sleep study consultation February 18, 2011.  The records do not contain relevant opinions regarding the etiology of the condition.    

The Veteran was afforded a VA sleep apnea examination on November 8, 2013.  The Veteran reported a history of snoring, nonrestorative sleep and was referred to his primary care physician for a sleep study in 2011.  A negative nexus opinion was provided.  The obstructive sleep apnea was not diagnosed until December 2011 via a sleep study and the Veteran was separated from service in 1993.  The Veteran was separated from service 18 years prior to his diagnosis.   

Another VA opinion was provided in a November 25, 2013 report.  The VA physician reviewed the records in addition to the recent November 2013 sleep apnea examination.  An opinion was provided by the VA examiner who provided an expanded rationale.  The examiner observed that the Veteran was diagnosed with obstructive sleep apnea by a sleep study dated February 18, 2011 which was after Veteran's military service.  Although the Veteran reported a personal history of snoring during military service, the examiner noted that the diagnosis of obstructive sleep apnea requires an AHI (apnea hypopnea index) of 5.  It was explained that a Veteran can have snoring without meeting the diagnostic criteria for obstructive sleep apnea.  For example, a person could snore and have apneic episodes every 15 minutes while asleep and this would not meet the diagnostic criteria for obstructive sleep apnea and would therefore be considered normal.  As a result, the examiner opined that the complaint of snoring or other symptoms that may be associated with obstructive sleep apnea during military service is not sufficient and not diagnostic of sleep apnea.  Therefore, the examiner concluded that the Veteran's obstructive sleep apnea diagnosed after military was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  It was further explained that snoring is not unique to obstructive sleep apnea and is associated with numerous conditions and most often occurs by itself (primary snoring).  Therefore, the Veteran's personal history of snoring was not felt to be an indication of obstructive sleep apnea during military service or potential for developing obstructive sleep apnea in the future.  In addition, the examiner observed that since most people who snore do not have obstructive sleep apnea and no relationship can be established between veteran's personal history of snoring during military service and diagnosis of obstructive sleep apnea 18 years later.  The Board affords the VA examiner's negative nexus opinion, supported by a well detailed rationale and medical knowledge, great probative weight.  The examiner accounted for the Veteran's history of snoring and his post service diagnosis of sleep apnea.  
 
The Board has considered the positive lay statements provided by the Veteran and his wife.  The Board acknowledges the lay assertions that the Veteran's obstructive sleep apnea was caused by his military service.  Certainly, the Veteran and his wife can attest to factual matters of which they have first-hand knowledge, such as subjective complaints of difficulty breathing, and other observable problems such as snoring and gasping for air, and the assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, this history was considered by the VA examiner that proffered the November 2013 opinion.  

However, neither the Veteran nor his wife are competent to render an opinion as to the cause or etiology of any current disability because it is not shown that either has the requisite medical knowledge or training to provide an opinion on such a complex medical issue.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Thus, the Board ultimately places far more probative weight on the opinion of the November 2013 VA examiners, medical professionals, who considered the Veteran's lay reports as to his sleep problems.  Additionally, the physicians based the opinions on a review the service treatment records, post-service medical records, and the results of diagnostic tests, and relied on medical principles in reaching the conclusion that it was less likely than not that the current obstructive sleep apnea was caused by or related to the Veteran's service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

The Board has reviewed the evidence of record as a whole and considered the negative medical opinion provided by the 2013 VA examiners, STRs and positive lay statements provided by the Veteran and his wife.  There is no equipoise in the evidence, and no doubt to be resolved.  38 U.S.C.A. § 1110, 1111, 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for sleep apnea is not warranted.  


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


